Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Figures 16-20) in the reply filed on 6/6/2022 is acknowledged.
Claims 1-17 are being treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka (USPN 5,659,982).
Regarding Claim 1, Muraoka discloses an article of footwear comprising: an upper (1, Col. 3, lines 61-63) having a lateral side (lateral, see annotated Figure 6 below) and a medial side (medial, see annotated Figure 6 below) and defining a foot-receiving cavity (Col. 4, lines 41-45); wherein the upper includes a front section (front, see annotated Figure 6 below) and a rear section (rear, see annotated Figure 6 below) at least partially rearward of the front section; wherein the rear section articulates between an access position and a use position (Col. 4, lines 41-58), the foot-receiving cavity being more exposed when the rear section is in the access position than when the rear section is in the use position (Col. 4, lines 41-58); and a tensioning cable (5) anchored at an anchoring location at the lateral side of the upper (5, AL, see annotated Figure 6 below), extending over the foot-receiving cavity from the lateral side to an anchoring feature at the medial side of the upper (4 & 6), and extending from the anchoring feature at the medial side of the upper back to the lateral side of the upper (Figure 6), tensioning of the tensioning cable tightening the upper over the foot-receiving cavity (Col. 4, lines 41-58).   
Regarding Claim 2, Muraoka discloses the anchoring feature is a looped cable through which the tensioning cable extends (4 & 6, Figure 6).  
Regarding Claim 3, Muraoka discloses the tensioning cable is one of a plurality of tensioning cables (5a, 5b), the anchoring location is one of a plurality of anchoring locations spaced apart from one another in a longitudinal direction along the upper (see annotated Figure 6 below), and the anchoring feature is one of a plurality of anchoring features (4a & 4b) spaced apart from one another in the longitudinal direction of the upper (Figure 6); each of the tensioning cables is anchored at a different respective one of the anchoring locations at the lateral side of the upper (Figure 6), extends over the foot-receiving cavity from the lateral side of the upper to a different respective one of the anchoring features at the medial side of the upper (Figure 6), and extends from the different respective one of the anchoring features at the medial side of the upper back to the lateral side of the upper (Figure 6).  
Regarding Claim 4, Muraoka discloses a forwardmost one of 2S/N 17/078,171Atty Dkt No. NIKE1547A.1/170365US04CON the anchoring locations and a rearwardmost one of the anchoring locations at the lateral side of the upper are spaced further apart from one another than are a forwardmost one of the anchoring features and a rearwardmost one of the anchoring features at the medial side of the upper (further & closer, see annotated Figure 6 below).   
Regarding Claim 5, Muraoka discloses the plurality of tensioning cables are disposed closer to one another at the anchoring features than at the anchoring locations (further & closer, see annotated Figure 6 below).   
Regarding Claim 6, Muraoka discloses a fastener (7, Col. 4, lines 18-33, “hook and loop”) operatively connected to the plurality of tensioning cables and fastenable to the upper at a fastening location spaced apart from the anchoring locations (Figures 1 & 2b, Col. 4, lines 18-33); and wherein a relatively forward one of the plurality of tensioning cables crosses over an adjacent and relatively rearward one of the plurality of tensioning cables at the lateral side of the upper when the fastener is fastened to the upper (Figure 6).   
Regarding Claim 7, Muraoka discloses a fastener (7, Col. 4, lines 18-33, “hook and loop”) operatively connected to the tensioning cable and fastenable to the upper at a fastening location spaced apart from the anchoring location (Figures 1 & 2b, Col. 4, lines 18-33).  
Regarding Claim 8, Muraoka discloses the fastener is a hook- and-loop fastener (Col. 4, lines 18-33, “hook and loop”).  
Regarding Claim 9, Muraoka discloses an elongated strap (7) secured to the tensioning cable; and wherein the fastener is secured to the elongated strap (Col. 4, lines 18-33, “hook and loop”).  
Regarding Claim 16, Muraoka discloses a sole structure (Figure 6) underlying and secured to the upper; and wherein the tensioning cable is inward of an outer surface of the front section between a bite line (Figure 6, stitched area) of the sole structure and an aperture (6) in the upper between the bite line and the anchoring feature and is outward of the outer surface of the front section between the aperture and the anchoring feature (Figure 6).  
Regarding Claim 17, Muraoka discloses the upper includes an inner layer and an outer layer (inner & outer, see annotated Figure 6 below), and the tensioning cable is disposed between the inner layer and the outer layer between the bite line and the aperture (Figure 6).


    PNG
    media_image1.png
    580
    613
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (USPN 5,659,982) in view of Batten (USPN 1,114,435).
Regarding Claim 9, Muraoka does not specifically disclose an elongated strap secured to the tensioning cable; and wherein a fastener is secured to the elongated strap. However, Batten discloses an elongated strap (5) having a fastener (6 & 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the elongated strap of Batten, for further securing the tensioning cable of Muraoka, for the purpose of securing a user’s ankle into the shoe and providing additional stability and securabilty to the shoe and tensioning cable. 
Regarding Claim 10, the combination of Muraoka and Batten disclose the elongated strap is configured to wrap behind the rear section from the lateral side of the front section to the medial side of the rear section when the fastener is fastened to the upper and the rear section is in the use position (Muraoka, Figure 6 & Batten, Figures 1 & 2).   
Regarding Claim 11, Muraoka does not specifically disclose a rear medial edge of the front section interfaces with the rear section at a medial side interface, and a rear lateral edge of the front section interfaces with the rear section at a lateral side interface. However, Batten discloses a rear medial edge (2) of the front section interfaces with the rear section at a medial side interface (4, Figures 1 & 2), and a rear lateral edge (2) of the front section interfaces with the rear section at a lateral side interface (4, Figures 1 & 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have edges and interfaces in the rear of the shoe of Muraoka, as taught by Batten, in order to provide an shoe entrance which is easily and most convenient for a user’s foot.
Regarding Claim 12, the combination of Muraoka and Batten disclose a sole structure (Muraoka, Figure 6) underlying and secured to the upper and defining a bite line (Muraoka, Figure 6 & Batten, Figure 3); and wherein the front section and the rear section are separated from one another at the medial side interface and the lateral side interface in the access position (Batten, Figure 1), and are secured to one another below the medial side interface and the lateral side interface and above the bite line in the access position (Batten, Figure 2).  
Regarding Claim 13, the combination of Muraoka and Batten disclose the front section of the upper includes a medial fastener portion (Batten, 6 &/or 9) secured to the medial side of the upper; and the elongated strap crosses over the lateral side interface and the medial side interface and the fastener secures to the medial fastener portion when the rear section is in the use position (Batten, Figure 2).  
Regarding Claim 14, the combination of Muraoka and Batten disclose the fastener is one of a plurality of fasteners (Batten, 6 & 9) secured to the elongated strap; the upper further includes a front section lateral side fastener portion bordering the lateral side interface (Batten, 6); and another one of the plurality of fasteners of the elongated strap secures to the front section lateral side fastener portion when the rear section is in the use position (Batten, 9).  
Regarding Claim 15, Muraoka does not specifically disclose the rear section articulates from the use position to the access position by folding rearward.  However, Batten discloses a rear section articulates from the use position to the access position by folding rearward (Batten, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have a folding rearward position of Muraoka, as taught by Batten, in order to provide an shoe entrance which is easily and most convenient for a user’s foot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732